DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 10/20/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, the phrase “the contacts are displaced from the leading edge” is ambiguous as it isn’t clear whether the phrase “from the leading edge” means that the contacts are (1) positioned from the leading edge to something else or that the contacts are (2) positioned away from the leading edge. Further clarification is respectfully requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 27 further limits the invention of the sensor of the independent claim 1 by stating that the surface is the surface of a chair. This recitation is understood to mean that the surface of the detection area is also part of a chair, which further limits the intended use of the sensor for chair surfaces only. However, claim 35 recites a system for adjusting a chair, which does not further limit the sensor (which is believed to be the invention) or the intended application for the sensor at all, because claim 35 only defines a system for adjusting a chair comprising limitations for adjustments of a chair and is not related to the sensor of the preceding claims. Therefore, it is conclude that claim 35 is in improper dependent form for failing to limit the subject matter of the sensor as recited in the independent claim 1 and the dependent claim 27. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-6 and 10, 16, 18, and 36 are are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flowers (U.S. Pat. No. RE39,881) (hereafter Flowers)
Regarding claim 1, Flowers teaches sensor for detecting an influence on a detection area of a surface, the sensor comprising: 
a coating comprising an at least partially conductive material on the detection area of the surface (i.e., two or three dimension conductive surface (e.g., carbon load plastic or a conductive coating applied to a non-conductive surface) (see Column 7, lines 1-21); 
an array of conductive contacts arranged outside of the detection area (i.e., conductive contacts 12, 14, 16) (see Fig. 1); and 
a processor connected to the conductive contacts and configured to (i.e., processor 30) (see Fig. 1): measure resistances between pairs of conductive contacts (i.e., The third measurement is made by applying a signal of the amplitude used in the full-scale measurement to one of the three contacts, say contact 12 with a second contact grounded, say contact 14, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line X in FIG. 2); A fourth measurement is made by applying the signal to, and grounding, a different pair of contacts, say 12 and 16, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line Y in FIG. 2), with the position of stylus 20 being the intersection of lines X and Y) (see Column 9, line 59, to Column 10, line 56); and 
produce an output indicating a location of the influence based on the pairs of resistances (i.e., processor calculates the values of PX and PY as the position of the stylus) (see Column 9, line 59, to Column 10, line 56).
Regarding claim 2, Flowers teaches that for each contact of the conductive contacts the processor is configured to measure resistances between multiple pairs of contacts that include that contact (i.e., The third measurement is made by applying a signal of the amplitude used in the full-scale measurement to one of the three contacts, say contact 12 with a second contact grounded, say contact 14, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line X in FIG. 2); A fourth measurement is made by applying the signal to, and grounding, a different pair of contacts, say 12 and 16, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line Y in FIG. 2), with the position of stylus 20 being the intersection of lines X and Y; wherein various contact types and mechanical connection mechanisms create contact resistances which vary substantially between contacts, and vary over time with mechanical and environmental stresses such as movement, temperature and aging. Other technologies rely on contacts of known, or constant, contact resistance with any uncompensated change in contact resistance resulting in position detection errors.) (see Column 9, line 59, to Column 10, line 56).
Regarding claim 3, Flowers teaches that the coating has a thickness, and the conductive contacts include contacts arranged at different positions a thickness direction perpendicular to the surface (see Fig. 1), and the processor is configured to produce an output indicating a location of the influence in the thickness direction based on resistances measured between plural pairs of contacts, the contacts of the different pairs of the plural pairs not having the same combination of positions in the thickness direction (i.e., In theory any position in three dimensional space can be uniquely identified by its distance from four non-coplanar known points, while the number of known points required may be reduced in some cases if the possible positions in three dimensional space are constrained. For the purposes of the present invention the position of interest is constrained to lie on the surface of the known shape of the surface. For a shape such as a rectangle or a circle, a position on the surface may be defined by its distance from three known points on that surface, provided the known points are either all on the edge of the surface shape or not collinear. For the continuous surface shapes of spheres or ellipsoids, a position on the surface of the shape can be defined by its distance from three known points, provided the plane defined by the three known points does not include the center point of the shape. For a cylindrical shape a position on the surface can be defined by its distance from three known points, provided the plane defined by the three known points does not cross the center line of the cylinder) (see Column 9, lines 5-58).
Regarding claim 4, Flowers teaches plural switching circuitry elements each connected to one or more of the conductive contacts (i.e., switches 132-136) (see Fig. 4), the processor being connected to send signals to one or more of the plural switching circuitry elements to cause the one or more switching circuitry elements to close a circuit through a pair of conducting contacts and the partially conductive material on the detecting area to measure a resistance between the pair of conductive contacts (i.e., the position of each of switches 132 and 136 is controlled via cables 138 and 140, respectively, from microprocessor 142 to permit microprocessor 142 to select which of contacts 102, 104 and 106 receive a 60 KHz signal through switch 132 via the associated control lead and which of contacts 102, 104 and 106 receive an inverted 60 KHz signal through switch 136 via the associated control lead) (see Column 11, lines 15-33).
Regarding claim 5, Flowers teaches a sensor for detecting an influence of a detection area of a sheet or volume of an at least partially conductive material (i.e., two or three dimension conductive surface (e.g., carbon load plastic or a conductive coating applied to a non-conductive surface) (see Column 7, lines 1-21), the sensor comprising: 
plural conductive contacts arranged in electrical contact with the sheet or volume of the at least partially conductive material outside of the detection area (i.e., conductive contacts 12, 14, 16) (see Fig. 1); 
a processor connected to the conductive contacts and configured to: 
form or energize electrical circuits connecting pairs of the conductive contacts through the sheet or volume of at least partially conductive material (i.e., an equal amplitude signal is applied to all contacts 12, 14, 16, and processor 30 measures the FULL-SCALE signal value with stylus 20) (see Column 9, line 59, to Column 10, line 56); 
measure an electrical property of the electrical circuits (i.e., The third measurement is made by applying a signal of the amplitude used in the full-scale measurement to one of the three contacts, say contact 12 with a second contact grounded, say contact 14, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line X in FIG. 2); A fourth measurement is made by applying the signal to, and grounding, a different pair of contacts, say 12 and 16, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line Y in FIG. 2), with the position of stylus 20 being the intersection of lines X and Y) (see Column 9, line 59, to Column 10, line 56); 
and produce an output indicating a location of the influence based on the measurements of the electrical property for the pairs of conductive contacts (i.e., processor calculates the values of PX and PY as the position of the stylus) (see Column 9, line 59, to Column 10, line 56).
Regarding claim 6, Flowers teaches that for each contact of the conductive contacts the processor is configured to form electrical circuits, of the electrical circuits, connecting multiple pairs of contacts that include that contact (i.e., The third measurement is made by applying a signal of the amplitude used in the full-scale measurement to one of the three contacts, say contact 12 with a second contact grounded, say contact 14, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line X in FIG. 2); A fourth measurement is made by applying the signal to, and grounding, a different pair of contacts, say 12 and 16, and the signal measurement made with stylus 20 which will be somewhere along an equipotential line between those two contacts (i.e., line Y in FIG. 2), with the position of stylus 20 being the intersection of lines X and Y) (see Column 9, line 59, to Column 10, line 56).
Regarding claim 10, Flowers teaches that the electrical property comprises a resistance of the at least partially conductive material (i.e., between the energized contacts 102 and 104, a signal level equipotential map 114A could be drawn due to the effect of the distributed resistance in the conductive material of sheet 100) (see Column 11, line 26, to Column 13, line 67).
Regarding claim 16, Flowers teaches that the at least partially conductive material comprises a nanocomposite material comprising one or more conductive nanoparticles embedded in a polymer (i.e., Carbon-polymer composite materials are inherently rugged and the system of the present invention employs a single layer of such material, rather than a multi-layer system where the bonding between the layers may deteriorate and the layers separate) (see Column 7, lines 1-21).
Regarding claim 18, Flowers teaches multiwall carbon nanotubes or graphene nanoplatelets or a combination of both of them embedded in a polymer (i.e., Carbon-polymer composite materials are inherently rugged and the system of the present invention employs a single layer of such material, rather than a multi-layer system where the bonding between the layers may deteriorate and the layers separate) (see Column 7, lines 1-21). 
Regarding claim 36, Flowers teaches that the output indicates locations of a start and an end of the influence in the detection area (i.e.,  a map can be placed over the layer and the proces-sor further convert the calculated coordinates of the selected position to coordinates that relate to the graphical information printed in the skin) (see Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (U.S. Pat. No. RE39,881) (hereafter Flowers) in view of Park et al. (U.S. Pat. No. 11,143,610) (hereafter Park).
Regarding claim 7, Flowers as disclosed above does not directly or explicitly teach plural nodes each with one or more associated conductive contacts of the plural conductive contacts, each node configured to at least partially form an electrical circuit of the electrical circuits by forming or energizing a connection to a conductive contact of the associated conductive contacts in response to a signal from the processor. However, Park teaches plural nodes each with one or more associated conductive contacts of the plural conductive contacts, each node configured to at least partially form an electrical circuit of the electrical circuits by forming or energizing a connection to a conductive contact of the associated conductive contacts in response to a signal from the processor (i.e., a large number of sensing elements 232 disposed on a substrate 234, wherein the sensing element electrodes are connected) (see Fig. 22 and Fig. 23). In view of the teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the nodes in order to form a larger detection area.
Regarding claim 9, Flowers teaches that the nodes are configured to be powered by the signal (i.e., Microprocessor 142 is encoded to direct the performance of a series of measurements with different sets of contacts 102, 104 and 106 connected to receive the 60 KHz signal, or the inverted 60 KHz signal) (see Column 11, line 26, to Column 13, line 67).
Regarding claim 27, Flowers as disclosed above does not directly or explicitly teach that the surface is the surface of a chair, the at least partially conductive material is piezoresistive, and the influence is a strain caused by pressure of a person in the chair.
Regarding the conductive material, Park teaches that the at least partially conductive material is piezoresistive (i.e., it has been established that CNTs embedded in a polymer can be used as a potential strain sensors using the piezoresistive behavior of composites) (see Column 17, line 24, to Column 18, line 61). In view of the teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the composite material be considered piezoresistive in order to exploit the known properties for practical applications.
Regarding the chair, Flowers as modified by Park as disclosed above does not directly or explicitly teach that  the surface is the surface of a chair, the influence is a strain caused by pressure of a person in the chair. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flowers (U.S. Pat. No. RE39,881) (hereafter Flowers) in view of Park et al. (U.S. Pat. No. 11,143,610) (hereafter Park) and in further view of Jaworowski et al. (U.S. Pat. No. 10,571,388) (hereafter Jaworowski)
Regarding claim 8, Flowers as disclosed above does not directly or explicitly teach that the signal is a wireless signal. However, Jaworowski teaches that the signal is a wireless signal (i.e., it is understood that wireless mechanisms could be used to detect the conductivity such as using an RFID and RFID tags to detect the change in conductivity without having wires connected between the circuitry 17 and/or 27 and the polymer layers 14 and/or 24) (see Column 8, lines 3-21). In view of the teaching of Jaworowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wireless transmission mechanism in order to reduce the wirings. 
Claims 19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (U.S. Pat. No. RE39,881) (hereafter Flowers) in view of Jaworowski et al. (U.S. Pat. No. 10,571,388) (hereafter Jaworowski)
Regarding claim 19, Flowers as disclosed above does not directly or explicitly teach that the influence comprises at least one of A, B, C, D or E where: A is a removal of a portion of the at least partially conductive material in the detection area; B is a change in a crack in the at least partially conductive material in the detection area; C is a change in temperature, the partially conductive material being thermally sensitive; D is a strain on the coating, the at least partially conductive material being piezoresistive; and E is an impingement of a fluid on the at least partially conductive material in the detection area, the at least partially conductive material being sensitive to the fluid. However, Jaworowski teaches that the influence E is an impingement of a fluid on the at least partially conductive material in the detection area, the at least partially conductive material being sensitive to the fluid (i.e., the presence of other causes of variation of electrical conductivity of the electrically conducting layer 14 besides corrosion of the metal substrate 11 (e.g., humidity-induced variations, temperature-induced variations, aging, etc.), the results provided by circuitry 17 can be compared to the results provided by circuitry 27 to distinguish changes in electrical conductivity caused by corrosion, which would tend to affect the electrical conductivity of electrical conductive polymer layer 14, compared to changes in electrical conductivity caused by other factors, which would tend to affect the electrical conductivity of both electrically conducting polymer layers 14 and 24. A topcoat layer 18 is disposed over the fourth conductive polymer layer 24) (see Column 4, line 57, to Column 5, 28). In view of the teaching of Jaworowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that exposed resistive surfaces are sensitive to humidity, temperature, and aging and exploit these properties for practical applications. 
Regarding claim 32, Flowers as modified above does not directly or explicitly teach that the processor is connected to the contacts via a wireless connection. However, Jaworowski teaches that the processor is connected to the contacts via a wireless connection (i.e., it is understood that wireless mechanisms could be used to detect the conductivity such as using an RFID and RFID tags to detect the change in conductivity without having wires connected between the circuitry 17 and/or 27 and the polymer layers 14 and/or 24) (see Column 8, lines 3-21). In view of the teaching of Jaworowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wireless transmission mechanism in order to reduce the wirings.
Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Flowers (U.S. Pat. No. RE39,881) (hereafter Flowers).
Regarding claim 29, Flowers as disclosed above does not directly or explicitly teach that the detection area is at least a portion of a leading edge of a wind turbine blade, and the contacts are displaced from the leading edge. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (U.S. Pat. No. RE39,881) (hereafter Flowers) in view of Learmonth et al. (Pub. No. US 2019/0201286) (hereafter Learmonth)
Regarding claims 30 and 31, Flowers as disclosed above does not directly or explicitly teach that the detection area is a portion of a surface of a blister pack (claim 30); wherein the processor measures the resistance in response to input from a gravity or tilt sensor (claim 31). 
Regarding the blister pack, Learmonth teaches that the detection area is a portion of a surface of a blister pack (i.e., sensor array 118 is an array of sensors that is arranged in an arrangement that matches that of the tables included in bister card 126) (see paragraph sections [0090]-[0094]) (claim 30); wherein the processor measures the resistance in response to input from a gravity or tilt sensor (i.e., in response to an environmental stimulus such as detection of activity by the accelerometer (e.g., shock and/or vibration associated with shaking the case, etc.), a wake-up signal received from the external device 120, and the like) (see paragraph section [0065]) (claim 31). In view of the teaching of Learmonth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a wake-up function in order to conserve batter. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II). 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855